Citation Nr: 1144978
Decision Date: 12/08/11	Archive Date: 01/30/12

DOCKET NO. 08-06 423	)        DATE DEC 08 2011

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for post-traumatic stress disorder (PTSD) for the period since March 1, 2008.

2. Entitlement to a total disability rating based on individual unemployability (TDIU rating).

REPRESENTATION 

Appellant represented by:   The American Legion

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from July 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 and December 2007 RO rating decisions. The December 2006 RO decision granted service connection and a 30 percent rating for PTSD, effective December 2, 2005. 
The December 2007 RO decision severed service connection for PTSD, effective March 1, 2008, and denied a claim for a TDIU.

A September 2010 Board decision restored service connection for PTSD, and increased the rating for the Veteran's PTSD to 50 percent for the period from December 2, 2005 to March 1, 2008. The Board remanded the issue of entitlement to an initial higher rating for PTSD for the period since March 1, 2008, as well as the issue of entitlement to a TDIU rating, for further development.

A September 2010 RO decision implemented the Board's September 2010 decision and restored service connection for PTSD, effective March 1, 2008. The RO also assigned a 50 percent rating for the Veteran's PTSD, for period since December 2, 2005.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159(2010).

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating. He is currently service-connected for PTSD (rated 50 percent); diabetes mellitus (rated 20 percent); peripheral vascular disease of the right lower extremity (rated 20 percent); peripheral vascular disease of the left lower extremity (rated 20 percent); nephropathy with hypertension (rated 30 percent); and for coronary artery disease, status post coronary artery bypass graft (rated 10 percent). The combined disability rating is 90 percent. Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set for in 38 C.F.R. § 4.16 (a) (2010).

This case was previously remanded by the Board in September 2010, partly to obtain opinions from VA examiners as to whether the Veteran's service-connected disabilities prevent him from being gainfully employed. The Board indicated that the Veteran should be afforded a VA examination that addressed the occupational impact of the Veteran's service-connected diabetes mellitus, peripheral vascular disease of the right and left lower extremities, nephropathy with hypertension; and his coronary artery disease, status post coronary artery bypass graft. The Board also concluded that the Veteran should be afforded a VA psychiatric examination to determine the extent to which the Veteran's service-connected PTSD impaired his ability to secure or follow a substantially gainful.

Pursuant to the September 2010 remand, the Veteran was afforded a VA general medical examination in April 2011. The examiner noted that the Veteran's claims file was reviewed. The diagnoses were diabetes mellitus, type II; bilateral peripheral vascular disease; and nephropathy associated with diabetes mellitus. The examiner indicated that the Veteran stopped working before he was diagnosed with diabetes mellitus, coronary artery disease, peripheral vascular disease, and nephropathy. The examiner commented that it was his opinion that the Veteran's service-related diagnoses (diabetes mellitus, coronary artery disease, bilateral peripheral neuropathy, and nephropathy due to diabetes mellitus) would not prevent him from doing work requiring light duty or light work. The examiner reported that the Veteran's stress tests and echocardiograms showed an ejection fraction of 55 percent and that he had not had any recent chest pains or need for Nitroglycerin. It

-3-

was also noted that the Veteran's diabetes mellitus was controllable as long as he was taking his medications/insulin as directed. The examiner further reported that the Veteran's laboratory tests regarding his nephropathy were stable and that his peripheral vascular disease was also stable and not causing him undue discomfort. The examiner noted that the Veteran claimed he could not work primarily due to left hand paralysis (partial), as well as due to back and hip pain.

The Veteran was also afforded a VA psychiatric examination in May 2011. It was noted that the Veteran's claims file was reviewed. The diagnosis was PTSD, chronic. The examiner commented that the Veteran was likely to have mild to moderate impairment in his social functioning as a result of his PTSD, and that he would likely have mild to moderate impairment of his occupational functioning.

In a September 2011 addendum to the May 2011 VA psychiatric examination report, the examiner remarked that in her estimation, the Veteran's PTSD symptoms would more likely not impact, but not solely preclude, his ability to secure and maintain sedentary and physical employment and would lead to reduced reliability to function in an employment setting.

The Board observes that although the Veteran was afforded a VA general medical examination, as well as a VA psychiatric examination, as requested pursuant to the September 2010 Board remand, neither of the respective examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his employability. The Board notes, therefore, that the Veteran has not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. See Colayong v. West, 12 Vet. App. 524, 538 (1999). The Board is of the view that such an examination is necessary. 38 C.F.R. § 3.159 (2010).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.

-4-

As to the issue of entitlement to an initial rating higher than 50 percent for PTSD for the period since March 1,2008, the Board notes that the Veteran was last issued a statement of the case (solely addressing the issue of entitlement to an initial higher rating than 30 percent for PTSD for the period from December 2,2005, to March 1, 2008) in January 2008. The Board observes that subsequent to the issue of the January 2008 statement of the case, additional medical evidence was received. Such evidence specifically includes VA treatment records, as well as the May 2011 VA psychiatric examination report, noted above. It does not appear that such evidence was ever considered by the RO in regards to the issue of entitlement to an initial rating higher than 50 percent for PTSD for the period since March 1, 2008. The Board also notes that the September 2010 Board remand specifically noted that the Veteran had not been issued a (supplemental) statement of the case as to that issue. Thus, the case will also be remanded to allow for initial consideration of the evidence and for a supplemental statement of the case. See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities, to include his service-connected PTSD, since September 2009. After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder. Specifically, VA treatment records since September 2009 should be obtained.

2. Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities

-5-

alone render him unemployable. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

3. Thereafter, readjudicate the claim for entitlement to an initial rating higher than 50 percent for PTSD for the period since March 1, 2008, as well as the claim for entitlement to a TDIU rating. If any benefit sought on appeal remains denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last statement of the case (including all evidence submitted directly to the Board), to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

-6-

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-7-



